434 F.2d 1048
NATIONAL LABOR RELATIONS BOARD, Petitionerv.WOODY PONTIAC SALES, INC., Respondent.
No. 20030.
United States Court of Appeals, Sixth Circuit.
December 23, 1970.

On Petition to Enforce an Order of the National Labor Relations Board.
Eugene B. Granof, N. L. R. B., Washington, D. C., Arnold Ordman, General Counsel, Dominick L. Manoli, Associate General Counsel, Marcel Mallet-Prevost, Asst. General Counsel, Judith P. Wilkenfeld, Attys., N. L. R. B., Washingon, D. C., on the brief, for petitioner.
Louis J. Colombo, Jr., Detroit, Mich., Colombo, Vermeulen & Colombo, Frederick Colombo, William M. MacQueen, Detroit, Mich., on the brief, for respondent.
Before McCREE, BROOKS, and MILLER, Circuit Judges.

ORDER.

1
This cause came on to be heard upon the application of the National Labor Relations Board for enforcement of its order issued againt respondent on February 13, 1969. The factual situation underlying the Board's findings, conclusions and order are set forth in the opinion of the Trial Examiner and in the Board's Decision and Order, reported at 174 N.L.R.B. No. 81, which adopts the findings, conclusions and recommendations of the Trial Examiner. The Board found that the company had violated Section 8(a) (5) and (1) of the Act, 29 U.S.C. § 158(a) (5) and (1), and ordered the company to cease and desist from committing the unfair labor practices found and from, in any like manner, interfering with, restraining, or coercing its employees in the exercise of their Section 7 rights. The Board's order also extends the certification year of the union, the Automotive Salesmen's Association, for one year from the date when the company begins to bargain in good faith and it requires the company to engage in collective bargaining with the union upon request, to embody in a signed agreement any understanding reached, and to post appropriate notices.


2
Upon due consideration of the record on appeal, and the briefs and oral arguments of counsel, it appears to the court that the findings and order of the Board are supported by substantial evidence on the record as a whole, and are otherwise in accordance with the law.


3
Accordingly, it is ordered that the order of the Board be, and it hereby is, enforced.